ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM.
This case is before the Court for consideration in light of United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). We previously affirmed Baldwin’s conviction and sentence. See United States v. Baldwin, 116 Fed.Appx. 252 (11th Cir.2004) (unpublished). The Supreme Court vacated our prior decision and remanded the case to us for further consideration in light of Booker.
In his initial brief on direct appeal, Baldwin did not assert error based on Appren-di v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), or any other case extending or applying the Apprendi principle. However, Baldwin sought permission to file an amended brief to raise a claim the Guidelines were unconstitutional under Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004). We denied Baldwin’s motion to file an amended brief.
In United States v. Dockery, 401 F.3d 1261, 1262 — 63 (11th Cir.2005), after the Supreme Court’s remand with instructions to reconsider our opinion in light of Booker, we relied on our earlier case of United States v. Ardley, 242 F.3d 989 (11th Cir.), *760cert. denied, 533 U.S. 962, 121 S.Ct. 2621, 150 L.Ed.2d 774 (2001), which observed:
Nothing in the Apprendi opinion requires or suggests that we are obligated to consider an issue not raised in any of the briefs that appellant has filed with us. Nor is there anything in the Supreme Court’s remand order, which is cast in the usual language, requiring that we treat the case as though the Apprendi issue had been timely raised in this Court. In the absence of any requirement to the contrary in either Apprendi or in the order remanding this case to us, we apply our well-established rule that issues and contentions not timely raised in the briefs are deemed abandoned.
Ardley, 242 F.3d at 990 (citations omitted). Thus, because Dockery had not asserted an Apprendi (or its progeny) challenge to his sentence, we reinstated our previous opinion. Dockery, 401 F.3d at 1263.
In United States v. Nealy, 232 F.3d 825, 830 (11th Cir.2000), we denied Nealy’s attempt to raise an Apprendi-based argument for the first time by filing a supplemental brief. We noted that “[p]arties must submit all issues on appeal in their initial briefs.” Nealy held supplemental briefs will be authorized only when intervening decisions or new developments arise after the moving party’s brief has been filed, and only when that new authority relates to an issue already properly raised in the party’s initial brief. Nealy further held “parties cannot properly raise new issues at supplemental briefing, even if the [new] issues arise based on the intervening decisions or new developments cited in the supplemental authority.” Id.
Because Baldwin did not assert error based on Apprendi (or its progeny) in his initial brief on appeal, we reinstate our previous opinion in this case and affirm Baldwin’s conviction and sentence after our reconsideration in light of Booker, pursuant to the Supreme Court’s mandate.
OPINION REINSTATED IN PART; AFFIRMED IN PART.